PER CURIAM:
Thomas A. McElvy appeals the district court’s order dismissing this action as res judicata. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McElvy v. Nationstar Mortg., LLC, No. 2:13-cv-00377-MSD-TEM (E.D.Va. Mar. 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.